 

TROJAN LAW OFFICES
BEVERLY HILLS

wn 6B Ow ON

oO «fo SS

10
{1
12
13
14
15

16

17
18
19
20
21
22
23
24
25
26
a7
28

Case 2:18-cv-00659-JLR Document 124 Filed 11/12/19 Page 1 of 14

THE HONORABLE JAMES L, ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CALIFORNIA EXPANDED METAL

PRODUCTS COMPANY,

CASE NO. 2:18-cv—00659-JLR
etal.,

Plaintiffs,
vy. ~PROPOSEDS PRETRIAL ORDER

JAMES A. KLEIN, et al.,

Defendants.

 

 

 

JURISDICTION

This Court has personal jurisdiction over Plaintiffs California Expanded Metal Products
Company (“CEMCO”) and Clarkwestetn Dietrich Building Systems LLC (“ClarkDietrich”)
(collectively “Plaintiffs”) because Plaintiffs consented to jurisdiction in this judicial district.

This Court has personal jurisdiction over Defendants James A. Klein, Blazeframe
Industries, Ltd., and Safti-Seal, Inc. (collectively “Defendants”) because, with respect to
BlazeFrame Industries, Ltd., and Safti-Seal, Inc., their principal place of business is located within
this judicial district, and with respect to Klein, his domicile is located within this judicial district.

Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events

or omissions giving rise to the claims and counterclaims occurred in this judicial district, and

[PROPOSED] PRETRIAL ORDER -|-
CASE No. 2:18-cv-00659-JLR

 

 
TROJAN LAW OFFICES

BEVERLY Hits

Oo © ~SY HR WH FSF Ww L

10

lL

12
13
14
15
16
17

18

19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document124 Filed 11/12/19 Page 2 of 14

pursuant to 28 U.S.C. § 1400(b) because Defendants reside in, committed acts of infringement in,
and have a regular and established place of business in this judicial district.
Federal subject matter jurisdiction exists pursuant to 28 U.S.C, §§ 1331 and 1338(a) because
this case arises under federal law, namely United States patent law, 35 U.S.C. §§ 100 et seq.
Supplemental jurisdiction exists over Plaintiffs’ state law claims pursuant to 28 U.S.C. §
1367(a).
Subject matter jurisdiction is also proper in this Court pursuant to 28 U.S.C. § 1332 because
there is complete diversity and the amount in controversy exceeds $75,000.
CLAIMS AND DEFENSES
The Plaintiffs will pursue at trial the following claims:
1. Patent Infringement — 35 U.S.C. § 1, et. seg.
a. Direct Infringement -- 35 U.S.C. §271(a) -- of Safti-Frame products by
SaftiSeal
b. Induced Infringement — 35 U.S.C. § 271(b) -- of Safti-Frame and Safti-Strip
products by SaftiSeal and James Klein
c. Contributory Infringement — 35 U.S.C, § 271 (c) — of Safti-Frame and Safti-
Strip products by SaftiSeal and James Klein
4. Breach of Contract by BlazeFrame Ind. and James Klein

The defendant will pursue the following affirmative defenses and/or claims:

1. - No Direct Infringement

2. _ No Contributory Infringement
3. No Induced Infringement

4. Failure to Join

5. Failure of Causation

[PROPOSED] PRETRIAL ORDER -2-
CASE No. 2:18-cv-00659-JLR

 

 
TROJAN LAW OFFICES
BEVERLY HILLS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document 124 Filed 11/12/19 Page 3 of 14

ADMITTED FACTS
The following facts are admitted by the parties:

1. Klein is the named inventor of the following patents: U.S. Patents No. 7 681,365 (“the *365
Patent”), No. 7,814,718 (“the *718 Patent”), 8,136,314 (“the °314 Patent”}, and No. 8,151,526
(“the ’526 Patent”) (collectively and individually, “the Asserted Patents”)
2, Klein, BlazeFrame Ind., ClarkDietrich, and CEMCO were parties in the case CEMCO vy,
ClarkDietrich, Klein, and BlazeFrame, Case No. CV12-10791 (“the 10791 Case”).
3. In settlement of the 10791 Case, among other things, BlazeFrame sold the Asserted Patents
to CEMCO, who is now the owner of the patents.
4, The resolution of the case California Expanded Metal Products Company and Clarkwestern
Dietrich Building Systems LLC, d.b.a. ClarkDietrich Building Systems v. James A. Klein, and
Blazeframe Industries, Lid,, Case No. CV 16-cv-5968 resulted in the 5968 Settlement Agreement.
5. Safti-Seal was incorporated in September 2017.
6. Klein is the sole owner and principal of Safti-Seal.
7. Defendant Safti-Seal sold, and continues to sell, the Safti-Frame product and the Safti-Strip
product (i.e., the intumescent strip comprising intumescent material and a thermal barrier, that is
sold separately from the track product).
8. The Safti-Seal products used to build fire-rated wall assemblies that are approved by UL as
shown by the following Safti-Seal UL Listings:

a, HW-D-0495 — Beam Penetration

b, HW-D-0496 — Shaft Wall under PT or Structural Concrete

c. HW-D-0498 — Standard Wall under PT or Structural Concrete

d. HW-D-0499 — Parallel to Fluted Deck

e. HW-D-0502 — Parallel & Edge Overlap Under Structural Support

[PROPOSED] PRETRIAL ORDER . -3-
CASE No, 2:18-cv-00659-JLR.

 

 
 

TROJAN LAW OFFICES

BEVERLY HILLS

tA fo

oO fe sD N

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document124 Filed 11/12/19 Page 4 of 14

f. HW-D-0503 — Under “Layer Type C” UL G500 Series

g, HW-D-0504 -- Shaft Wall under Fluted Deck

h. HW-D-0505 — Chase Wall under PT or Structural Concrete

i. HW-D-0506 — Chase Wall Perpendicular Fluted Deck

j. HW-D-0512 -- Perpendicular Coated Pan Deck w/Fire Proofing Flute Fill
k. HW-D-0513 — Perpendicular Bare Pan Deck w/Mineral Wool Fill

1. HW-D-0543 — Stair Shaft Floor Line Joint (093 Control Joint Optional)
m. HW-D-0544 — Parallel to Fluted Deck (Ribbed Flute Plate Cover)

n. HW-D-0558 — Offset Leg Standard Wall Protected Roof Deck/Substrate
o. HW-D-0559 — Offset Leg Shaft Wall Protected Roof Deck/Substrate

p. HW-D-0597 -~ Parallel to Beam (Z-clip / Drywall Rip)

q.. HW-D-0631— Shaft Wall Parallel & Edge Overlap Under Structural Support

‘r, BWW-S-0021

s. WW-S-0055
9, Safti-Seal never owned any of the Asserted Patents, nor ever had any license under any of
the Asserted Patents.

10. ClarkDietrich has UL approval under Version 5 of UL 2079 for the following assemblies

that include ClarkDietrich’s BlazeFrame products:

[FROPOSED] PRETRIAL ORDER -4.
CASE No. 2:18-cv-00659-JLR  ”

 

 
 

TROJAN LAW OFFICES

BEVERLY HILLS

~S BN we FO UU

10:
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document124 Filed 11/12/19 Page 5 of 14

KHBN BW SOMEE HR: omsTO walls fi Concrete:

 

: Vial: tofiated Deck PerpsBeam Adjacent 02
HN sw $:008072 HR 4.0 in'S10 ‘wail ® Concete vi

ISSUES OF LAW
The following are the issues of law to be determined by the court:
{Mares clined werk anys 3
1. Thelimpeetor the Court’s Order on Cross-Motions for Summary Judgement (Dkt. #117) on
Plaintiffs’ claim that Defendant Safti-Seal directly infringes the °314 Patent and *718 Patent
pursuant to 35 U.S.C, § 271, et seq. by making, using, selling, or offering for sale the Safti-Frame
products, which comprise Safti-Strip applied to a metal track.
2, Whether Safti-Seal’s website, Safti-Seal UL Listings!, and Safti-Seal’s emails related to the

UL Listings may be used to establish: (1) the existence of the claim elements of the Asserted

 

HW-D-0495 — Beam Penetration

HW-D-0496 — Shaft Wall under PT or Structural Concrete
HW-D-0498 — Standard Wall under PT or Structural Concrete
HW-D-0499 — Parallel to Fluted Deck

HW-D-0502 — Parallel & Edge Overlap Under Structural Support

HW-D-0503 — Under “Layer Type C” UL G500 Series
[PROPOSED] PRETRIAL ORDER -5-
CASE No, 2:58-cy—00659-JLR

Boo ao oe

 

 
TROJAN LAW OFFICES

BEVERLY HILLS

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document 124 Filed 11/12/19 Page 6 of 14

Patents; (2) contributory and/or induced infringement of the Asserted Patents; (3) that Defendants
used Safti-Seal’s website, Safti-Seal UL Listings, and Safti-Seal’s emails to instruct third parties to
inftinge the Asserted Patents; and (4) a reasonable inference that direct infringement by third parties
occurred as a result of Defendants’ instructions. |

3. Whether Defendant Safti-Seal contributorily infringes, and/or induces infringement,
pursuant to 35 U.S.C. § 271, et seq. of at least one claim of each of the Asserted Patents.

4, Whether if Safti-Seal is found liable for patent infringement, Defendant Klein is personally
liable for contributory and/or induced infringement of the Asserted Patents. |

5. Whether Plaintiffs are entitled to recover a reasonably royalty from Defendants attributable

to their patent infringement.

6. Whether Plaintiffs are entitled to recover their lost profits attributable to Defendants’ patent
infringement.
7. Whether, if Defendants are found liable for patent infringement, such infringement was

Willful because Defendants did not have a good faith basis to establish non-infringement after the
Court’s Claim Construction Order dated April 17, 2019 or after the Court’s Order on Cross-Motions

for Summary Judgment dated August 14, 2019,

 

HW-D-0504 — Shaft Wall under Fluted Deck

HW-D-0505 — Chase Wall under PT’ or Structural Concrete

HW-D-0506 — Chase Wall Perpendicular Fluted Deck

HW-D-0512 — Perpendicular Coated Pan Deck w/Fire Proofing Flute Fill
HW-D-0513 — Perpendicular Bare Pan Deck w/Mineral Wool Fill
HW-D-0543 — Stair Shaft Floor Line Joint (093 Control Joint Optional)
HW-D-0544 — Parallel to Fluted Deck (Ribbed Flute Plate Cover)
HW-D-0558 — Offset Leg Standard Wall Protected Roof Deck/Substrate
HW-D-0559 — Offset Leg Shaft Wall Protected Roof Deck/Substrate
HW-D-0597 — Parallel to Beam (Z-clip / Drywall Rip)

HW-D-0631 — Shaft Wall Parallel & Edge Overlap Under Structural Support
BWW-S-0021

WW-S-0055

ypropvoB Rm m poe

[PROPOSED] PRETRIAL ORDER -6-
CASE No, 2:18-cv-00659-ILR

 

 
wm
ny
o
Po
ad
fa
ES
aod
Hé
zB
as
_
o
ee
im

 

Case 2:18-cv-00659-JLR Document124 Filed 11/12/19 Page 7 of 14

8, Whether, if Defendants are found liable for willful patent infringement, Plaintiffs should
receive an enhanced monetary award.
9, Whether this is an exceptional case under 35 U.S.C, § 285 entitling Plaintiffs to recover
reasonable attorney fees.
10. Whether Plaintiffs are entitled to injunctive relief if Defendants are found liable for patent
infringement.
11. Whether, if Defendants are found liable for breach of contract, Plaintiffs are entitled to
injunctive relief of enjoining Defendants from breaching the 5968 Settlement Agreemient.
12. Whether Plaintiffs are entitled to their costs.
~8-——Metions-in-timine-pesding:
EXPERT WITNESSES
Each party shall be limited to two expert witnesses on the issues of damages.
The name(s) and addresses of the expert witnesses to be used by each party at the trial and
the issue upon which each will testify is:
On behalf of plaintiff;
1. Minh Doan, 2911 Turtle Creek Blvd, Suite 600, Dallas, Texas 75219. Ms.
Doan is an economist who will testify regarding economic damage and
related matters as alleged by Plaintiffs and response to Defendants’
damages claims.
On behalf of defendant;
1. Daniel Lindsay, 333 Clay Street, Suite 3960, Houston, Texas 77002. Mr.
Lindsay will testify to matters relating to alleged damages.
2. Dr. Stephen Pessiki, 40 Wall Street, New York, New York 10005, Dr,

Pessiki will testify to matters relating to alleged infringement.

[PROPOSED] PRETRIAL ORDER -7-
CASE No. 2:18-cy—00659-ILR

 

 

 
 

TROJAN LAW OFFICES

BEVERLY HILLS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document124 Filed 11/12/19 Page 8 of 14

_ OTHER WITNESSES

The names and addresses of witnesses, other than experts, to be used by each party at the
time of trial and the general nature of the testimony of each are:

(a) On behalf of plaintiff:

Plaintiffs have not separately listed, but may call in its case, any witness listed by
Defendants and any witnesses necessary to the admissibility of a proposed exhibit where no
stipulation is reached. Plaintiffs also reserve the right to call witnesses not listed below as rebuttal
witnesses to the extent that the necessity of the rebuttal testimony cannot reasonably be anticipated
before trial. Where an individual has been deposed, the area of testimony includes any subject
explored in the deposition.

Subject to the foregoing, Plaintiffs identify the following witnesses that it plans to call at
trial:

1, Tom Porter, 13191 Crossroads Parkway North, Suite 325 City of Industry,
CA 91746; will testify regarding the overall business of CEMCO, history
of the company, its business model and products, and:-matters relating to
the settlement agreement for the prior case, CEMCO’s strategic decisions
concerning the intumescent track products, and the negotiation processes
that CEMCO had with Klein.

2, Don Pilz, 13191 Crossroads Parkway North, Suite 325 City of Industry,
CA 91746; will testify regarding the product history of the intumescent
track products and the use of the Accused Products to make fire-rated wall

assemblies in. accordance with the claims of the Asserted Patents.

[PROPOSED] PRETRIAL ORDER . ‘ -§-
CASE No, 2:18-cv—00659-JLR.

 

 
TROJAN LAW OFFICES
BEVERLY HILLS

lo

~) a GA

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document124 Filed 11/12/19 Page 9 of 14

3, Eric Larson, 13191 Crossroads Parkway North, Suite 325 City of Industry,
CA 91746; will testify regarding the organization of CEMCO’s sales
force, its customer base, and sales of the head-of-wall products.

4, Gregg Stahl, 9050 Centre Pointe Drive, Suite 400, West Chester, OH 45069;
will testify regarding the market for intumescent track products and other
passive fire-stopping products, the history of the BlazeFrame products and
the Asserted Patents, ClarkDietrich’s manufacturing facilities and sales
capabilities, knowledge of Defendants’ infringement and breach of contract,
ClarkDietrich’s costs and revenues associated with the BlazeFrame
products, lost sales and harm to ClarkDietrich’s business as a result of
Defendants’ patent infringement and breach of contract claims, including
BlazeFrame products that ClarkDietrich would have sold in the absence of
Defendants’ infringement.

5. Eva Ackerman, 2601 Spenwick Dr., Houston, TX 7705; may testify
regarding RectorsSeal’s products, including but not limited to MetaCaulk®
BlazeSeal intumescent tape.

6. Todd MeCrite (possible witness only), 13191 Crossroads Parkway North,
Suite 325 City of Industry, CA 91746; may’ testify regarding the
manufacturing facilities of CEMCO and the cost incurred in manufacturing
the head-of-wall products.

7. Steve Farkas (possible witness only), 13191 Crossroads Parkway North,

Suite 325 City of Industry, CA 91746; may testify regarding the marketing,

advertising and sales of the head-of-wall products.

[PROPOSED] PRETRIAL ORDER -9.
CASE No. 2:18-cv—-00659-JLR

 

 
 

TROJAN LAW OFFICES
BEVERLY HILLS

10
11
12
13
14
15

16.

17

18

19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document 124 Filed 11/12/19 Page 10 of 14

8. James Klein, 5806 119th Ave SE, Suite A #385, Bellevue, WA. 98006; will |
testify concerning matters relating to the settlement agreements for the prior
cases in the Central District of California, BlazeFrame’s sale of BlazeFrame
Products inside and outside of the restricted territory, Safti-Seal’s research,
development, and sale of — Safti-Seal products, Safti-Seal’s financial
information, and correspondence regarding the sale of the Safti-Seal
products; will testify.

(b) On behalf of defendant:

Defendants have not separately listed, but may call in its case, any witness listed by
Plaintiffs and any witnesses necessary to the admissibility of a proposed exhibit where no
stipulation is reached. Defendants also reserve the right to call witnesses not listed below as rebuttal
witnesses to the extent that the necessity of the rebuttal testimony cannot reasonably be anticipated
before trial. Where an individual has been deposed, the area of testimony includes any subject
explored in the deposition.

Subject to the foregoing, Defendants identify the following witnesses that it plans to call at
trial:

1. James Klein, 3806 119th Ave SE, Suite A #385, Bellevue, WA. 98006; wil! |
testify to all aspects of the case except hose requiring expert opinion as to
alleged damages, or alleged infringement; will testify.

2. Gregg Stahl, 9050 Centre Pointe Drive, Suite 400, West Chester, OH 45069;
will testify to the market for the products at issue in this case, and to matters
identified in Plaintiffs’ pretrial statement; will testify.

3, Ted Poliquin (possible witness only), 13191 Crossroads Parkway North,

Suite 325 City of Industry, CA 91746; may testify to matters involving prior

[PROPOSED] PRETRIAL ORDER n l 0-
CASE No. 2:18-cv—00659-JLR

 

 
 

TROJAN LAW OFFICES

BEVERLY FIELLs

Oo oO NN SN

10
11
12

14
15
16

17

18
19

20:

21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document 124 Filed 11/12/19 Page.11 of 14

history among the parties, the market for intumescent products,
infringement, and damages.
EXHIBITS
Plaintiffs: See Plaintiffs’ Exhibit List attached as Exhibit A (including stipulations)
Defendants: See Defendants’ Exhibit List attached as Exhibit B (including stipulations)
ACTION BY THE COURT

(a) This case is scheduled for trial before a jury beginning on December 9th, 2019, at 1:30 PM.
(b) Trial briefs shall be submitted to the court on or before December 4th, 2019.
(c) Jury instructions requested by either party shall be submitted to the court on or before December
Ath, 2019. Suggested questions of either party to be asked of the jury by the court on voir dire shall

be submitted to the court on or before December 4th, 2019.

~(d}-(insert-any-other ruling made-by-the-eoust-at-or-before-pretrial-eonferenee)— oh

This order has been approved by the parties as evidenced by the signatures of their counsel. This
order shall contro! the subsequent course of the action unless modified by a subsequent order. This
order shall not be amended except by order of the court pursuant to agreement of the parties or to
prevent manifest injustice.

Deavhur

DATED this & day of Sexzeumber, 2019.

De Dk

United Stated District Judge James L. Robart

Mil

[PROPOSED] PRETRIAL ORDER -1 ] -
CASE No, 2:18-¢y-G0659-ILR

 

 
